Exhibit 10.5

GlobalSantaFe

Retention Program

SUMMARY PLAN DESCRIPTION

AND

PLAN DOCUMENT

(As Amended and Restated

Effective January 1, 2008)



--------------------------------------------------------------------------------

GlobalSantaFe Retention Program

Summary Plan Description and Plan Document

(As Amended and Restated Effective January 1, 2008)

 

1. Purpose. The purpose of the GlobalSantaFe Retention Program (the “Retention
Program”) is to provide an incentive for selected employees of GlobalSantaFe
Corporation (“GSF”) and its Affiliates to remain employees of GSF and its
Affiliates.

 

2. Definitions.

Affiliate: Any entity that is required to be aggregated with GSF as a single
employer pursuant to Section 4l4(b) or (c) of the Internal Revenue Code of 1986,
as amended.

Cause: Unacceptable or inadequate performance as determined by the Employee’s
employer, including but not limited to failure to perform the Employee’s job at
a level or in a manner acceptable to the employer, misconduct, dishonesty, acts
detrimental or destructive to the employer, GSF or any Affiliate or to any
employee or property of the employer, GSF or any Affiliate, or any violation of
the policies of GSF or the employer.

Code: The U.S. Internal Revenue Code of 1986, as amended.

Employee: An employee of GSF or of an Affiliate.

GSF: GlobalSantaFe Corporation and any successor thereto.

Retention Date: The date specified as the Retention Date in the Retention
Notice, which date, except as otherwise provided in this Retention Program, is
the date until which such Employee must remain employed in order to receive a
Retention Benefit as described in Section 4.

Retention Benefit: A benefit described in Section 4(a).

Retention Notice: A written notice from the Senior Vice President, Human
Resources, or Chief Executive Officer of GSF to an Employee, informing the
Employee of his or her (i) eligibility for a Retention Benefit under the
Program, (ii) Retention Date, and (iii) Retention Benefit amount.

Retention Period: The period of time between the date of the Retention Notice
and the Retention Date.

Retention Program: The GlobalSantaFe Retention Program as set forth in this
document and as amended from time to time.

Section 409A: Section 409A of the Code and applicable U.S. Treasury authorities.

Waiver and Release: The legal document in which an Employee, in exchange for
certain benefits or other consideration, releases his or her employer, GSF and
other Affiliates,



--------------------------------------------------------------------------------

their agents, servants, employees, officers, directors, insurance carriers,
employee benefit plans, and trustees, fiduciaries and agents of such plans, and
any and all other persons, firms, organizations and corporations from liability
and damages arising from or in connection with the Employee’s employment or the
cessation of his or her employment or active employment by the employer, GSF or
any other Affiliate and agrees to certain restrictions on disclosure of
confidential information, solicitation of employees and interference with the
affairs of the Employer, GSF or any other Affiliate. With respect to Employees
working in the United Kingdom, the term “Waiver and Release” shall refer to a
compromise agreement in terms of Section 203 of the Employment Rights Act 1996
and associated legislation of the United Kingdom.

Waiver Effective Date: The first date when the Employee has timely signed and
returned any required Waiver and Release and the revocation period has expired
without revocation.

 

3. Eligibility and Participation. An Employee will be eligible for a Retention
Benefit if the Employee is given a Retention Notice. A Retention Benefit shall
only be paid if the Employee meets the qualifications of Section 4(a) below and
is not disqualified by the provisions of Section 4(b) below.

 

4. Payment of Retention Benefit.

 

  a. Retention Benefit. In addition to and not in lieu of any other benefits
under any other plan or arrangement of GSF or its Affiliates, except as stated
in Section 4(b)(v) below, an Employee who receives a Retention Notice and
remains employed until his or her Retention Date shall receive the Retention
Benefit amount stated in his or her Retention Notice (“Retention Benefit”),
payable in a lump sum cash payment, subject to applicable withholding, within 20
business days after the latest of the Retention Date and the Waiver Effective
Date. The above notwithstanding:

 

  (i)

An Employee whose employment with GSF and its Affiliates is terminated by GSF or
an Affiliate other than for Cause prior to the Retention Date, or whose
employment with GSF and its Affiliates is terminated prior to the Retention Date
as a result of his or her resignation or retirement at age 62 or after with five
or more years of service (but not including termination by reason of his or her
resignation or retirement at less than age 62 or with less than five years of
service, or termination by reason of death or disability) shall receive a pro
rated portion of his or her full Retention Benefit, said pro ration to be based
on the amount of time he or she was employed by GSF and its Affiliates during
the Retention Period relative to the full Retention Period, payable in a lump
sum cash payment, subject to applicable withholding, within 20 business days
after (a) the latest of the date of termination and the Waiver Effective Date in
the case of an Employee whose employment is terminated by GSF or an Affiliate
other than for Cause or (b) the latest of the Retention Date and the Waiver
Effective Date in the case of an Employee whose employment

 

-2-



--------------------------------------------------------------------------------

 

is terminated as a result of his or her resignation or retirement at age 62 or
after with five or more years of service, in each case unless otherwise provided
in (ii) below;

 

  (ii) If the Employee is a “specified employee,” as such term is defined in
Section 409A and determined as described below in this Section 4(a)(ii) any
payments payable as a result of the Employee’s “separation from service” as
defined in Section 1.409A-1(h) of the U.S. Treasury regulations (other than
death) shall not be payable before the earlier of (i) the date that is six
months after the Employee’s “separation of service,” (ii) the date of the
Employee’s death, or (iii) the date that otherwise complies with the
requirements of Section 409A. An Employee shall be a “specified employee” for
the twelve-month period beginning on April 1 of a year if the Employee is a “key
employee” as defined in Section 416(i) of the Internal Revenue Code (without
regard to Section 416(i)(5)) as of December 31 of the preceding year or using
such dates as designated by the Plan Administrator) in accordance with
Section 409A and in a manner that is consistent with respect to all of the
Company’s nonqualified deferred compensation plans. For purposes of determining
the identity of specified employees, the Plan Administrator may establish
procedures as it deems appropriate in accordance with Section 409A.

 

  b. Disqualification. Notwithstanding and in addition to the provisions of
(a) above, NO Retention Benefit will be paid if:

 

  (i) the Employee’s employment with GSF and its Affiliates is terminated prior
to his or her Retention Date for Cause, or as a result of his or her resignation
or retirement at less than age 62 or with less than five years of service, or as
a result of his or her death or disability; or

 

  (ii) the Employee is not delivered a Retention Notice; or

 

  (iii) the Employee has been asked, before the Retention Benefit is paid, to
sign a Waiver and Release and (A) has not signed and returned it, or (B) has
signed and returned it but the applicable revocation period as provided in the
Waiver and Release has not expired without revocation, or (C) has signed,
returned and revoked it; provided, however, that in the case of either (A) or
(B) above, the Retention Benefit will be paid if the Waiver and Release is
timely signed and returned and the revocation period has expired without
revocation; or

 

  (iv) the Employee fails to return all property and materials of GSF and the
Affiliates to his or her supervisor or other appropriate representative of GSF
and the Affiliates upon termination of employment; or

 

  (v) the Employee is, for any reason, entitled to retention benefits under any
other contract, agreement, plan program or policy of GSF or an Affiliate or
under any agreement between the Employee and GSF or an Affiliate, other than
statutory benefits; or

 

-3-



--------------------------------------------------------------------------------

  (vi) the Employee has during the Retention Period worked for, or is at the
Retention Date working for, a competitor of GSF or of any of its Affiliates,
including without limitation as an employee of or consultant to the competitor,
as determined by the Senior Vice President, Human Resources, of GSF in his or
her sole discretion; provided, however, that this disqualification will not
apply in the case of an Employee whose employment with GSF and its Affiliates is
terminated by GSF or an Affiliate other than for Cause.

 

5. Other Benefits. Except as otherwise provided, the Retention Benefits payable
hereunder shall be payable in addition to, and not in lieu of, all other accrued
or vested benefits that may be owed to an Employee pursuant to an employee
benefit plan of GSF or any Affiliate. The Retention Benefits payable hereunder
shall not be treated as compensation for purposes of any other plan or
arrangement of GSF or any Affiliate.

 

6. Death of Employee After Becoming Entitled to Retention Benefit. If an
Employee who has already become entitled to a Retention Benefit pursuant to
Section 4 dies, the Retention Benefit shall be paid in a lump sum cash payment,
subject to applicable withholding, as soon as practicable after the date of
death to (a) the Employee’s beneficiary (or beneficiaries) designated under the
employer’s group life insurance plan, if living, or, if none is so designated or
living, (b) the executor of the Employee’s estate.

 

7. Amendment, Termination, Administration, and Miscellaneous. The Retention
Program is subject to amendment and/or termination at any time or from time to
time at the discretion of GSF, provided, however, that no amendment or
termination will deprive any Employee who has already received a Retention
Notice of his or her Retention Benefit pursuant to this Retention Program as
amended to the date of the Retention Notice.

The Retention Program will be administered by the Senior Vice President, Human
Resources, of GSF (the “Plan Administrator”). No benefit will be payable under
the Retention Program unless the Senior Vice President, Human Resources, of GSF
determines in his or her sole discretion that the applicant is entitled to the
benefit.

 

8. Termination of Employment Status. Notwithstanding any other provision of the
Retention Program, GSF and each Affiliate shall at all times have the right to
terminate any Employee, with or without Cause. The Retention Program does not
constitute a contract of employment or impose on GSF or any Affiliate any
obligation to retain any Employee as an Employee, to change or not change the
status of the Employee’s employment, or to change the policies of GSF or of any
Affiliate regarding termination of employment.

 

9.

Section 409A. It is intended that the provisions of this Retention Program
satisfy the requirements of Section 409A and that the Retention Program be
operated in a manner consistent with such requirements to the extent applicable.
Therefore, the Plan

 

-4-



--------------------------------------------------------------------------------

 

Administrator may make adjustments to the Retention Program and may construe the
provisions of the Retention Program in accordance with the requirements of
Section 409A.

 

-5-